J-A13040-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ANDREW SCOTT HARVAN A/K/A       :         IN THE SUPERIOR COURT OF
 SCOTT A. HARVAN AND MARIA A.    :               PENNSYLVANIA
 HARVAN, A/K/A MARIE A. HARVAN,  :
 HIS WIFE,                       :
                                 :
                 Appellants      :
                                 :
                                 :
            v.                   :
                                 :
                                 :
 MARK E. KRYSTYNIAK AND KATHRYN :
 M. KRYSTYNIAK, HIS WIFE, DONALD :
 K. SEDER AND FELECIA A. SEDER,  :
 HIS WIFE, AMERISERV FINANCIAL   :
 BANK AND MORTGAGE ELECTRONIC :
 REGISTRATION SYSTEM, INC.       :
 (MERS) NOMINEE FOR AMERISERV    :
 FINANCIAL BANK, KEVIN DIX, AND  :
 VICKI L. SAMPEY-DIX, HIS WIFE,  :
 AND THE SCOTTDALE BANK & TRUST :
 CO.                             :
            v.                   :
                                 :
                                 :
 TODD A. MCTAVISH AND LORIE M.   :
 MCTAVISH, HUSBAND AND WIFE,     :
 AND WASHINGTON FINANCIAL BANK :               No. 1802 WDA 2017

           Appeal from the Judgment Entered December 29, 2017
          in the Court of Common Pleas of Westmoreland County,
                  Civil Division at No(s): No. 8221 of 2005

BEFORE: OLSON, J., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                     FILED AUGUST 31, 2018

     Andrew Scott Harvan a/k/a Scott A. Harvan and Maria A. Harvan a/k/a

Marie A. Harvan, his wife (collectively, “the Harvans”), appeal from the

Judgment entered on December 29, 2017, following the denial of their Motion
J-A13040-18



for Post-Trial Relief,1 in a quiet title action against Mark E. Krystyniak and

Kathryn M. Krystyniak, his wife (collectively, “the Krystyniaks”).2 We affirm.

       The trial court previously set forth the relevant history concerning the

real property at issue in this appeal as follows:

       1. The Duncan Plan was established in 1906. The [Krystyniaks]
       and the [Harvans] own real property that is composed of lots that
       were created by the Duncan Plan. The Duncan Plan lots were
       quite small, measuring 40 feet by 120 feet, and cannot be
       occupied or developed under the Municipalities Planning Code or
       the procedures of Mt. Pleasant Township or the regulations of
       Westmoreland County.

       2. The Duncan Plan was re-subdivided twice: the Pleasant Heights
       Plan was recorded in 1966[,] and the Ivy Heights Plan was

____________________________________________


1  The Harvans’ Notice of Appeal was filed from the Order denying their Motion
for Post-Trial Relief. “It is well-settled law … that an appeal to this Court can
only lie from judgments entered subsequent to the trial court’s disposition of
post-verdict motions, not from the order denying post-trial motions.” U.S.
Bank, N.A. v. Pautenis, 118 A.3d 386, 388 n.2 (Pa. Super. 2015).
Accordingly, this Court issued a Rule to Show Cause on December 20, 2017,
directing the Harvans to praecipe the trial court Prothonotary to enter
judgment, and to provide a certified copy of the trial court docket reflecting
the entry of judgment within 14 days. The Harvans timely complied by
submitting a certified copy of the trial court docket indicating that Judgment
had been entered on December 29, 2017. This Court thereafter entered an
Order discharging the Rule to Show Cause. Because the trial court’s entry of
Judgment on December 29, 2017 perfected the appeal, we conclude that the
instant appeal is properly before us, and we have amended the caption
accordingly. See Pa.R.A.P. 905(a)(5) (providing that “[a] notice of appeal
filed after the announcement of a determination but before the entry of an
appealable order shall be treated as filed after such entry and on the day
thereof.”); see also Tincher v. Omega Flex, Inc., 180 A.3d 386, 396 n.7
(Pa. Super. 2018) (declining to quash appeal from order denying post-trial
motions where the appeal was perfected by the entry of judgment).

2Several additional defendants were identified in the underlying action, none
of whom are parties to the instant appeal.

                                           -2-
J-A13040-18


      record[ed] by the [Krystyniaks] in 2004. The 1966 and 2004
      plans are essentially superimposed over the Duncan Plan.

      3. Moore Avenue is a paper street that is an original part of the
      Duncan Plan, but which has never been accepted by Mt. Pleasant
      Township.

      4. The lots in the Ivy [Heights] Plan are larger than those in the
      original Duncan Plan, and Moore Avenue passes over some of
      these lots.

      5. When the plan for Ivy Heights was finalized, the Mt. Pleasant
      Township Planning Commission relocated a portion of Moore
      Avenue a very short distance from its original site and renamed it
      Rosewood Avenue. By approving the plan, the Township agreed
      to accept Rosewood Avenue as a public street. The actions of Mt.
      Pleasant Township were conducted pursuant to the Municipalities
      Planning Code.

      6. The Ivy Heights Plan relocated the segment of Moore Avenue
      that extends from Stone Street[, a street which runs perpendicular
      to Moore Avenue,] to the Rosewood Avenue cul-de-sac. …

      …

      8. Nothing in the record indicates that the [Harvans] or any other
      party appealed the decision of the Planning Commission or
      otherwise challenged the relocation and renaming of Moore
      Avenue.

      9. Rosewood Avenue runs parallel to the old Moore Avenue right-
      of-way, and it is situated only a matter of feet from Moore Avenue.

      10. The [Krystyniaks] paved Rosewood Avenue and extended
      utilities along the roadway.

Trial Court Opinion, 3/31/09, at 4-6 (citation to record omitted).




                                     -3-
J-A13040-18



       On October 25, 2005, the Harvans filed a Complaint in quiet title.3 The

Harvans alleged that they were denied access over the Krystyniaks’ tract of

land as a result of the subdivision of the original Duncan Plan, and the

elimination of Moore Avenue through the recording of the Ivy Heights Plan.

The Harvans sought a determination by the trial court that they have an

implied easement over Moore Avenue, as shown in the Duncan Plan, to access

their property.

       The Krystyniaks filed an Answer and New Matter on November 23, 2005,

wherein they acknowledged that the Ivy Heights Plan eliminated Moore

Avenue, but argued that the new plan supplies a new, paved public road, i.e.,

Rosewood Avenue, through which the Harvans are able to access their

property. The Krystyniaks also claimed that Moore Avenue, as provided for in

the Duncan Plan, only allowed vehicular and pedestrian traffic, and did not

provide an easement for utilities.

       The Harvans filed a Preliminary Objection to the Krystyniaks’ New

Matter, and a Reply on December 13, 2005.         On January 10, 2006, the

Harvans filed an Amended Complaint, seeking essentially the same relief

regarding Moore Avenue.

       On September 1, 2006, with consent of the parties, the trial court

entered an Order (“Consent Order”), which provided that (1) the Harvans were

entitled to use, as a private right-of-way for ingress, egress and regress, the
____________________________________________


3The Complaint also included a request for a declaratory judgment, and an
action in ejectment, which are not relevant to the instant appeal.

                                           -4-
J-A13040-18



streets and alleys identified in the Duncan Plan; (2) the Harvans could use the

Duncan Plan’s streets and alleys to install utilities and to implement storm

water management; and (3) the Krystyniaks, their grantees, heirs and assigns

(including individuals who had purchased or would purchase lots within the

Ivy Heights Plan) were enjoined from inhibiting or restricting in any way the

Harvans’ right to access their property. The trial court also ordered that the

action be discontinued, but the court retained jurisdiction to compel

compliance with the terms of the Consent Order.

      On July 28, 2008, the Krystyniaks filed a Petition to Modify the Consent

Order, asserting that the Harvans had been intentionally abusing the scope of

the Consent Order. The Krystyniaks argued that Rosewood Avenue provides

a substantially similar means of vehicular access to the Harvans’ property,

and that the Harvans do, in fact, use Rosewood Avenue to access their

property.   The Krystyniaks claimed that the Harvans had nevertheless

continued to use Moore Avenue, which is a dirt path, for the sole purpose of

harassment and disruption, and that the Harvans’ actions caused damage to

the Krystyniaks’ properties.

      The Harvans filed an Answer, alleging that they had used Rosewood

Avenue to access their property only when the Krystyniaks failed to abide by

the terms of the Consent Order, i.e., when Moore Avenue was blocked due to

construction, or by the placement of dirt, trees and vehicles within Moore

Avenue.




                                     -5-
J-A13040-18



        Following three days of evidentiary hearings, the Honorable William J.

Ober (“Judge Ober”) determined, inter alia, that (1) Rosewood Avenue is “in

every respect superior to Moore Avenue” and provides greater utility to the

Harvans than Moore Avenue; (2) because the Moore Avenue right-of-way

passes over the front yards of residential lots in the Ivy Heights Plan, vehicular

traffic over Moore Avenue poses a hazard to the health, safety and property

of the Ivy Heights Plan’s residents; and (3) the Krystyniaks had agreed to

allow the Harvans to extend utility lines from the Rosewood Avenue cul-de-

sac to the Harvans’ property. See Trial Court Opinion, 3/31/09, at 6. The

trial court additionally determined that “the process of repeatedly re-

subdividing the 1906 Duncan Plan ha[d] either de jure or de facto relocated a

portion of Moore Avenue to be the present Rosewood Avenue.” Id. at 4. The

trial court, exercising its equitable powers, entered an Order on March 31,

2009 (the “Modification Order”), vacating the Moore Avenue right-of-way and

relocating it to Rosewood Avenue, allowing the Harvans to extend utility lines

from the Rosewood Avenue cul-de-sac to their property, and providing for

reimbursement for the proportionate costs of such extension of utilities. Id.

at 9.

        The Harvans subsequently filed a Motion for Post-Trial Relief, requesting

that the trial court reinstate the Consent Order, and asking for clarification

regarding the provision providing for reimbursement of the extension of

utilities.   On April 21, 2009, the trial court entered an Order denying the

Harvans’ Motion to reinstate the Consent Order, and granting their Motion for

                                       -6-
J-A13040-18



clarification. The trial court amended the portion of the Modification Order

providing for reimbursement as follows:

      The court finds, and therefore orders, that the implementation of
      [the] Krystyniaks’ consent to permit the extension of utilities from
      their present Northerly terminus in Rosewood Avenue to the
      Sourtherly property line of [the] Harvans’ (approximately 420
      feet) be accomplished by [the] Krystyniaks conveying an
      appropriate utilities easement. It is further ordered that [the]
      Krystyniaks pay or reimburse to the Harvans the proportionate
      amount of costs per foot of such extension over the Krystyniaks’
      property at such time as the Harvans elect to and otherwise gain
      necessary approvals to extend such utilities to and for use upon
      their property.

Order, 4/21/09, at 1-2 (unnumbered). This Court subsequently affirmed the

Modification Order, and the Pennsylvania Supreme Court denied allowance of

appeal.   See Harvan v. Krystyniak, 4 A.3d 668 (Pa. Super. 2010)

(unpublished memorandum), appeal denied, 608 Pa. 668 (Pa. 2011).

      In May 2012, the Harvans filed a Motion for Rule to Show Cause why

the Modification Order and the April 21, 2009 Order should not be enforced,

alleging that they had initiated a plan to install utilities in September 2011,

but that the Krysyniaks had failed to cooperate, and had refused to execute

rights-of-way agreements with utility companies. The Harvans additionally

requested counsel fees.    The trial court thereafter issued a Rule to Show

Cause, and directed the Krystyniaks to file a response within 30 days. The

Krystyniaks filed a Response, offering to extend utilities only for a single-

family residence.    The Honorable Anthony G. Marsili (“Judge Marsili”)

conducted several evidentiary hearings on the matter.         By Order dated



                                     -7-
J-A13040-18



January 22, 2014, the trial court directed that the Harvans be permitted to

connect a sewer pipeline at the Rosewood Avenue cul-de-sac to service up to

eight residences, and that each party would be responsible for their own

counsel fees and costs. The trial court additionally stated that it would require

additional expert testimony concerning the cost of extending the utilities.

      On November 18, 2016, the Harvans filed an Omnibus Motion to

Conclude Action, requesting (1) a hearing for the consideration of expert

testimony regarding the costs of the extension of utilities; and (2) a hearing

to reconsider the court’s denial of counsel fees and costs. By Order dated

December 30, 2016, the trial court denied the Harvans’ request for a hearing

to reconsider the imposition of counsel fees, and scheduled a hearing for the

presentation of expert testimony regarding the costs of extension of utilities.

      The trial court conducted a hearing on May 18, 2017, during which the

Harvans and the Krystyniaks each presented expert testimony as to the costs

of the utilities extension.   The Harvans’ expert witness, Garrett Salandro

(“Salandro”) of G. Salandro Landscaping, LLC, testified that his company could

complete the project for $37,120, and that the Municipal Authority of

Westmoreland County (“Municipal Authority”) would supply the necessary

pipes for $13,750.      The Krystyniaks’ expert witness, Michael Koehler

(“Koehler”), testified that his bid of $22,000 would include placing the electric

and water lines. Koehler also testified that laying the sewer line would cost

an additional $5,000, and landscaping would cost an additional $3,000.




                                      -8-
J-A13040-18



Koehler testified that he was not aware that he would have to install a sewer

line, so the cost of the pipe was not included in his estimate.

      Following the hearing, the trial court directed both parties to submit

proposed findings of fact and conclusions of law.        The Harvans and the

Krystyniaks timely complied. The trial court issued an Opinion and Order on

July 26, 2017, wherein the trial court determined that Salandro’s bid did not

include the $13,750 necessary to purchase pipe from the Municipal Authority,

and therefore, Salandro’s total estimate is $50,870 for the completion of all

required utility work and restoration of the roadway.       The trial court also

determined that Koehler’s total estimate would increase to $43,750, after

adding the estimated costs of purchasing pipe from the Municipal Authority,

laying the sewage line, and landscaping (excluding restoration of the

roadway).     Based upon its determinations, the trial court ordered the

Krystyniaks to pay $43,750 into a mutually selected escrow/trust account so

the Harvans could choose any contractor to complete the project. The trial

court additionally stated that the Harvans would be responsible for any

additional costs necessary to complete the work.

      On August 7, 2017, the Harvans filed a Motion for Post-Trial Relief,

alleging that the trial court erred in concluding that $43,750 would satisfy the

April 21, 2009 Order, and asserting that Koehler’s bid was incomplete because

it did not include restoration of the roadway. The Harvans also claimed that

the trial court erred in failing to provide for contingencies or extra costs, and

pointed out that the April 21, 2009 Order requires the Krystyniaks to

                                      -9-
J-A13040-18



reimburse the Harvans for the installation costs. Additionally, the Harvans

argued that the trial court erred in failing to consider their request for counsel

fees. The trial court denied the Harvans’ Motion by Order dated November 1,

2017.4 The instant appeal followed.

       On appeal, the Harvans raise the following questions for our review:

       1. Did the [trial c]ourt err in failing to apply the coordinate
       jurisdiction rule by failing to comply with Judge Ober’s Order of
       April 21, 2009, by requiring the Krystyniaks to pay into escrow
       the sum of $43,750.00, rather than the $50,870.00 testified to by
       [the Harvans’] expert witness?

       2. Did the [trial] court err in failing to conduct a hearing regarding
       whether or not to award counsel fees pursuant to 42 Pa.C.S.[A.
       §] 2503(7) in light of [the] Krystyniak[s’] dilatory, obdurate, or
       vexatious conduct which required [the Harvans’] incurred legal
       fees to implement Judge Ober’s Order of April 21, 2009?

Brief for Appellants at 4.

       In the Modification Order, the trial court exercised its equitable powers

to relocate the Moore Avenue right-of-way. Because we are now asked to

consider the trial court’s decision regarding the manner in which the

Modification Order, and its amendment in the April 21, 2009 Order, should be

implemented, we will apply the equity standard of review. See Armstrong

Sch. Dist. v. Armstrong Educ. Ass’n, 595 A.2d 1139, 1143 (Pa. 1991)

(stating that “[w]here equity assumes jurisdiction for one or more purposes,

it will retain jurisdiction for all purposes to give complete relief and to do

complete justice between the parties. This may include an award of equitable

____________________________________________


4   The Order was docketed on November 2, 2017.

                                          - 10 -
J-A13040-18



relief not covered by the original prayer.” (citation omitted; emphasis in

original)).

       “In an appeal from a trial court sitting in equity, the standard of review

is rigorous.” Lilly v. Markvan, 763 A.2d 370, 372 (Pa. 2000). Our review

“is limited to determining whether the trial court committed an error of law or

an abuse of discretion.       The scope of review of a final decree in equity is

limited[,] and will not be disturbed unless it is unsupported by the evidence

or demonstrably capricious.” Coldren v. Peterman, 763 A.2d 905, 907-08

(Pa. Super. 2000).5

       In their first claim, the Harvans argue that the trial court erred in failing

to apply the coordinate jurisdiction rule, and awarding the Harvans only 86%

of the total cost of extending utilities to their property. Brief for Appellants at

15. The Harvans assert that Judge Ober’s April 21, 2009 Order required the

Krystyniaks to reimburse the Harvans for the total cost of the extension of

utilities, and therefore, the Harvans were entitled to have $50,870 placed into

escrow.       Id. at 18-19.     The Harvans claim that the trial court properly

determined that Salandro’s bid was complete, but nevertheless improperly

ordered the Krystyniaks to pay $43,750 into escrow to satisfy Koehler’s bid,


____________________________________________


5We note that the underlying action in this case is an action in quiet title, and
our standard of review in such cases similarly limits us to considering whether
a trial court’s factual findings are supported by competent evidence, and
whether the trial court committed an error of law. See Birdsboro Mun.
Auth. v. Reading Co. and Wilmington & N. R.R., 758 A.2d 222, 225 (Pa.
Super. 2000).

                                          - 11 -
J-A13040-18



which was approximately $7,000 lower and did not provide for the restoration

of the roadway. Id. at 16-17.

      Our Supreme Court has set forth the following explanation of the

coordinate jurisdiction rule:

      One of the distinct rules that are encompassed within the “law of
      the case” doctrine is the coordinate jurisdiction rule. Generally,
      the coordinate jurisdiction rule commands that upon transfer of a
      matter between trial judges of coordinate jurisdiction, a transferee
      trial judge may not alter resolution of a legal question previously
      decided by a transferor trial judge. More simply stated, judges of
      coordinate jurisdiction should not overrule each other’s decisions.
      The reason for this respect for an equal tribunal’s decision … is
      that the coordinate jurisdiction rule is based on a policy of
      fostering the finality of pre-trial applications in an effort to
      maintain judicial economy and efficiency. Furthermore, consistent
      with the law of the case doctrine, the coordinate jurisdiction rule
      serves to protect the expectations of the parties, to insure
      uniformity of decisions, to maintain consistency in proceedings, to
      effectuate the administration of justice, and to bring finality to the
      litigation.

Zane v. Friends Hosp., 836 A.2d 25, 29 (Pa. 2003) (internal citations,

footnote and paragraph break omitted).

      Here, Judge Ober’s April 21, 2009 Order (which, in relevant part,

amended the prior Modification Order) required that the “Krystyniaks pay or

reimburse to the Harvans the proportionate amount of costs per foot of

such extension [of utilities] over the Krystyniaks’ property….” Order, 4/21/09,

at 2 (unnumbered; emphasis added).             However, the Order does not

specifically designate, to either party, the costs of restoring the affected

property to its original condition. Following an evidentiary hearing limited to

the cost of the extension of utilities, Judge Marsili considered the evidence of


                                     - 12 -
J-A13040-18



each party’s expert witness, acknowledged the approximately $7,120

difference between the two bids, and concluded that the Krystyniaks were

responsible for the payment of $43,750 to complete the project. Further, the

trial court noted the following considerations for its decision:

       1. [The Harvans’] expert did not itemize the cost of the individual
       phases of his work estimate, including the specific itemization of
       restoring the roadway;

       2. Both [the Harvans’] estimate and the [Krystyniaks’] estimate
       contained a “rock clause”,[6] but neither provided any potential
       estimate and further, the [Harvans’] expert implied … that such a
       contingency should not be necessary;

       3. The Order of April 21, 2009 … does not specifically address the
       issue of any costs above and beyond that the [Krystyniaks] pay
       or reimburse the [Harvans] the proportional amount of costs per
       foot of such extension over the [Krystyniaks’] property.

Opinion and Order, 7/26/17, at 4 (footnote added). The trial court additionally

acknowledged that “this case has been extremely argumentative and

contentious during the course of litigation and [] the litigation itself has

extended over a twelve[-]year period.” Id.

       Significantly, the trial court did not overrule Judge Ober’s April 21, 2009

Order. Instead, Judge Marsili interpreted the manner in which the dictates of

the Modification Order and the April 21, 2009 Order should be implemented.

See Decision and Order, 1/22/14, at 3 (stating that the trial court, i.e., Judge
____________________________________________


6 A “rock clause” provides for additional charges if a contractor encounters
rock during excavation. See N.T., 5/18/17, at 36 (wherein Salandro testified
that an additional machine would be necessary to dig through solid rock); see
also id. at 25, Plaintiff’s Exhibit 5 (Salandro’s Bid Proposal); 53, Defendant’s
Exhibit A (Koehler’s Bid).

                                          - 13 -
J-A13040-18



Marsili, “is faced with determining the practical implications of interpreting the

legal terms and conditions of said March 3[1], 2009 and April 21, 2009

Orders….”).     Because the trial court’s determination is supported by the

evidence of record, and we discern no abuse of discretion or error of law, the

Harvans are not entitled to relief on their first claim.

       In their second claim, the Harvans contend that the trial court erred by

refusing to conduct a hearing regarding the imposition of counsel fees

pursuant to 42 Pa.C.S.A. § 2503(7).7 Brief for Appellants at 19. Essentially,

the Harvans argue that the Krystyniaks are responsible for prolonging the

period of litigation in this case. See id. at 20-26. The Harvans claim that the

Krystyniaks’ conduct required the litigation of several issues (and therefore,

the payment of additional counsel fees), which could have been avoided if the

Krystyniaks had allowed them to access their property over Moore Avenue.

Id. at 20, 25. The Harvans also assert that “[t]he equity of Judge Ober’s

Orders has been lost by the contemptuous and obdurate conduct of the

Krystyniaks.” Id. at 26.

       Here, the Harvans failed to cite to any relevant case law in support of




____________________________________________


7Section 2503(7) provides for the imposition of counsel fees as a sanction
against “dilatory, obdurate or vexatious conduct during the pendency of a
matter.” 42 Pa.C.S.A. § 2503(7).


                                          - 14 -
J-A13040-18



their second claim.8 See Pa.R.A.P. 2119(a) (stating that the argument shall

include “such discussion and citation of authorities as are deemed pertinent.”).

Accordingly, the Harvans’ second issue is waived. See Lackner v. Glosser,

892 A.2d 21, 29 (Pa. Super. 2006) (stating that “arguments which are not

appropriately developed are waived. Arguments not appropriately developed

include those where the party has failed to cite any authority in support of a

contention.” (internal citation omitted)); see also In re Estate of Whitley,

50 A.3d 203, 209 (Pa. Super. 2012) (stating that “[t]his Court will not consider

the merits of an argument which fails to cite relevant case or statutory

authority. Failure to cite relevant legal authority constitutes waiver of the




____________________________________________


8  The Harvans only included citations to case law relating to their assertions
that the trial court’s actions in vacating the Consent Order, and relocating the
defined right of way, were “contrary to well-established legal principles[.]”
Brief for Appellants at 22. No such argument is identified in the Harvans’
Statement of Questions Involved. See Pa.R.A.P. 2116(a) (providing that
“[n]o question will be considered unless it is stated in the statement of
questions involved or is fairly suggested thereby.”). Moreover, this Court
previously considered the propriety of the Modification Order in the Harvans’
first appeal. See Harvan v. Krystyniak, 4 A.3d 668 (Pa. Super. 2010)
(unpublished memorandum).


                                          - 15 -
J-A13040-18



claim on appeal.” (internal citation omitted)).9

       Based upon the foregoing, we affirm the Judgment of the trial court.

     Judgment affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/31/2018




____________________________________________


9  Even if the Harvans had properly developed this argument, we would
conclude that it is without merit. “The denial of a request for attorney’s fees
is a matter within the sound discretion of the trial court[.]” Hart v. O’Malley,
781 A.2d 1211, 1216 (Pa. Super. 2001). Additionally, this Court has upheld
a trial court’s denial of counsel fees without an evidentiary hearing. See, e.g.,
ACE Am. Ins. Co. v. Underwriters at Lloyds and Cos., 939 A.2d 935, 946
(Pa. Super. 2007) (stating that “the trial court was well within its discretionary
authority to deny [the participant’s] motion for sanctions and in doing so
without convening an evidentiary hearing.”). In denying the Harvans’ request
for counsel fees, the trial court stated that the practical implications of the
Modification Order and the April 21, 2009 Order were not clear and
straightforward, and that the Krystyniaks had attempted to provide
counterproposals to the Harvans’ requests. The trial court also noted that
“through these many years of litigation, each party has become fixed upon,
and convinced that his own position is correct.” Decision and Order, 1/22/14,
at 6. In light of the fact that both parties have been “extremely argumentative
and contentious during the course of the litigation,” Order, 11/1/17, at 2, we
would not disturb the trial court’s denial of the Harvans’ request for counsel
fees.

                                          - 16 -